                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.120 Filed 06/25/20 Page 1 of 16




                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                           EASTERN DISTRICT OF MICHIGAN
                                                                                                                                SOUTHERN DIVISION

                                                                                              ASHLEY NETTLES, individually and on
                                                                                              behalf of similar situated persons,
                                                                                                                                                 Case No.: 2:20-cv-10158-TGB-MJH
                                                                                                             Plaintiff,
                                                                                                                                                 Judge: Terrence G. Berg
                                                                                              v.
                                                                                                                                                 Magistrate Judge: Michael J. Hluchaniak
                                                                                              MIDLAND FUNDING LLC and MIDLAND
                                                                                              CREDIT MANAGEMENT, INC.,                           Putative Class Action

                                                                                                             Defendants.


                                                                                                               DEFENDANTS’ MOTION TO COMPEL ARBITRATION
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     For the reasons stated more fully in the accompanying Brief in Support, which Defendants

                                                                                              Midland Funding LLC and Midland Credit Management, Inc. (“Defendants”) fully incorporate

                                                                                              herein, Defendants request that this Court issue an Order requiring the issues in this case to be

                                                                                              resolved in an arbitral forum on an individual basis.

                                                                                                     Pursuant to Local Rule 7.1, counsel for Defendants informed Plaintiff’s counsel of

                                                                                              Defendants’ intent to file this motion on June 19, 2020. Counsel for Plaintiff indicated that

                                                                                              Plaintiff “does not concur with the motion.”

                                                                                              Dated: June 25, 2020                        By: /s/ Theodore W. Seitz
                                                                                                                                              Theodore W. Seitz (P60320)
                                                                                                                                              Kyle M. Asher (P80359)
                                                                                                                                              DYKEMA GOSSETT PLLC
                                                                                                                                              Capitol View Bldg.
                                                                                                                                              201 Townsend Street, Suite 900
                                                                                                                                              Lansing, Michigan 48933
                                                                                                                                              Telephone: (517) 374-9100
                                                                                                                                              TSeitz@dykema.com
                                                                                                                                              KAsher@dykema.com

                                                                                                                                               Attorneys for Defendants
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.121 Filed 06/25/20 Page 2 of 16




                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                        EASTERN DISTRICT OF MICHIGAN
                                                                                                                             SOUTHERN DIVISION

                                                                                              ASHLEY NETTLES, individually and on
                                                                                              behalf of similar situated persons,
                                                                                                                                       Case No.: 2:20-cv-10158-TGB-MJH
                                                                                                          Plaintiff,
                                                                                                                                       Judge: Terrence G. Berg
                                                                                              v.
                                                                                                                                       Magistrate Judge: Michael J. Hluchaniak
                                                                                              MIDLAND FUNDING LLC and MIDLAND
                                                                                              CREDIT MANAGEMENT, INC.,                 Putative Class Action

                                                                                                          Defendants.


                                                                                                   DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO COMPEL ARBITRATION
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.122 Filed 06/25/20 Page 3 of 16




                                                                                                                   CONCISE STATEMENT OF ISSUES PRESENTED

                                                                                                     Viewed with a presumption of arbitrability in mind, does Defendants’ attempt to collect

                                                                                              debt owed on Plaintiff’s credit card account by sending her a garnishment form qualify as a

                                                                                              “communication relating to her account,” a “collection matter relating to her account,” or “any

                                                                                              other matter relating to her account,” so as to fall within the scope of the Arbitration Clause?

                                                                                                         Defendants Answer:         Yes
                                                                                                         Plaintiff Answers:         No.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                                i
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.123 Filed 06/25/20 Page 4 of 16




                                                                                                              CONTROLLING OR MOST APPROPRIATE AUTHORITY
                                                                                                     In support of their Motion to Compel Arbitration, Defendants rely on the following

                                                                                              authority, as well as the authority cited in their Brief in Support of Motion to Compel Arbitration:

                                                                                                     •   The Federal Arbitration Act, 9 U.S.C. § 1 et seq.

                                                                                                     •   The plain text of the Arbitration Clause that binds Plaintiff.

                                                                                                     •   AT&T Techs. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986) (“[W]here the
                                                                                                         contract contains an arbitration clause, there is a presumption of arbitrability in the
                                                                                                         sense that ‘[an] order to arbitrate the particular grievance should not be denied unless
                                                                                                         it can be said with positive assurance that the arbitration clause is not susceptible of an
                                                                                                         interpretation that covers the asserted dispute. Doubts should be resolved in favor of
                                                                                                         coverage.’”).

                                                                                                     •   Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019) (“[C]ourts
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                         must enforce arbitration contracts according to their terms.”).

                                                                                                     •   Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416 (2019) (“Parties may generally shape
                                                                                                         [arbitration] agreements to their liking . . . Whatever they settle on, the task for courts
                                                                                                         and arbitrators at bottom remains the same: to give effect to the intent of the parties.”).




                                                                                                                                               ii
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.124 Filed 06/25/20 Page 5 of 16




                                                                                              I.     Introduction

                                                                                                     When Plaintiff Ashley Nettles (“Nettles”) signed up for and used a credit card in 2015, she

                                                                                              became bound by a broadly drafted Arbitration Clause that allows Defendants Midland Funding

                                                                                              LLC (“Midland”) and Midland Credit Management, Inc. (“MCM”) (together with Midland, the

                                                                                              “Midland Defendants”) to compel arbitration of, among other things, all “collection matters” and

                                                                                              all “other matters” relating to her credit card account.

                                                                                                     After Nettles failed to pay her credit card bill, a collection action was filed on Midland’s

                                                                                              behalf in Michigan’s 17th District Court, at which time Nettles asserted as an affirmative defense

                                                                                              that “There is in existence an agreement to arbitrate.” The lawsuit was resolved when the parties
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              entered into a consent judgment, which required Nettles to make payments in monthly

                                                                                              installments. A garnishment form was then sent to Nettles in an attempt to collect those payments,

                                                                                              which Nettles now alleges contained “false” information in violation of the Fair Debt Collection

                                                                                              Practices Act (“FDCPA”) and related state law.

                                                                                                     Because the garnishment form was a “collection matter” relating to Nettles’ credit card

                                                                                              account, and would otherwise qualify as “any other matter” relating to her account, Midland now

                                                                                              moves to enforce the plain terms of the parties’ agreement and to compel arbitration.

                                                                                              II.    Background

                                                                                                     A.      Nettles Signs Up for a Credit Card and Binds Herself to the Card’s Arbitration
                                                                                                             Clause.

                                                                                                     Plaintiff Ashley Nettles signed up for a credit card account with Credit One Bank (the

                                                                                              “Account”) in October 2015. (Decl. of Michael Wiese (the “Wiese Decl.”) at ¶¶ 5, 8, Ex. 1.)

                                                                                              When she received the credit card in the mail, she also received a “VISA/Mastercard Cardholder




                                                                                                                                                1
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.125 Filed 06/25/20 Page 6 of 16




                                                                                              Agreement, Disclosure Statement and Arbitration Agreement” and, later, a Change in Terms1

                                                                                              (collectively, the “Cardholder Agreement”). (Wiese Decl. ¶ 8; see also Cardholder Agreement,

                                                                                              Ex. 2.) The Cardholder Agreement informed Nettles that, “[b]y requesting and receiving, signing

                                                                                              or using your Card,” she became bound by its terms. (Cardholder Agreement, p. 2.)

                                                                                                     Nettles later used the Card, binding herself to its terms. (Wiese Decl. ¶ 10; see also

                                                                                              Account Statement, Ex. 3.) Those terms included an Arbitration Clause, which can be summarized

                                                                                              as follows:

                                                                                                     Binding on Successors and Assigns: In bold font and capital letters, the Arbitration Clause
                                                                                                     begins by stating, “Please read this provision of your Card Agreement carefully. It
                                                                                                     provides that either You or We can require that any controversy or dispute be resolved by
                                                                                                     binding arbitration.” (Change in Terms, p. 5.) The term “We” is defined to include “Credit
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     One Bank, N.A., its successors or assigns.” (Cardholder Agreement, p. 2.)

                                                                                                     Agreement to Arbitrate: The Arbitration Clause goes on to state that “You and we agree
                                                                                                     that either you or we may, without the other’s consent, require that any controversy or
                                                                                                     dispute between you and us (all of which are called ‘claims’), be submitted to mandatory,
                                                                                                     binding arbitration.” (Change in Terms, p. 5.) The arbitration “shall be governed by, and
                                                                                                     enforceable under, the Federal Arbitration Act (the ‘FAA’), 9 U.S.C. § 1 et seq., and (to
                                                                                                     the extent State law is applicable), the State law governing this Agreement.” (Id. at 5-6.)

                                                                                                     Scope of Arbitration Agreement: The Arbitration Clause is broadly drafted to sweep in
                                                                                                     “Claims” that “include, but are not limited to”:

                                                                                                     •      “[A]ny disclosures or other documents or communications relating to your account.”
                                                                                                            (Id. at 6.)

                                                                                                     •      “[B]illing, billing errors, credit reporting, the posting of transactions, payment or
                                                                                                            credits, or collection matters relating to your account.” (Id.)

                                                                                                     •      “[T]he application, enforceability or interpretation of the Card Agreement (except for
                                                                                                            this Arbitration Agreement).” (Id.)

                                                                                                     •      “Claims based on . . . any contract, statute,” or “theory of law . . .” (Id.)




                                                                                                     1
                                                                                                       The Change in Terms are the last two pages of the Cardholder Agreement attached as
                                                                                              Exhibit C to the Declaration of Michael Wiese. The page numbers referenced in the Change in
                                                                                              Terms refer to the numbers at the bottom of the five columns on each page.



                                                                                                                                                   2
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.126 Filed 06/25/20 Page 7 of 16




                                                                                                     •    “[A]nd any other matters relating to your account . . . or the resulting relationships
                                                                                                          between you and us. Any questions about what claims are subject to arbitration shall
                                                                                                          be resolved by interpreting this arbitration provision in the broadest way the law will
                                                                                                          allow it to be enforced.” (Id.)

                                                                                                     Survival: “This arbitration provision shall survive: (i) termination or changes in the Card
                                                                                                     Agreement, the account and the relationship between you and us concerning the account; .
                                                                                                     . . and (iii) any transfer or assignment of your account, or any amounts owed on your
                                                                                                     account, to any other person.” (Id. at p. 9.)

                                                                                                     Class Action Waiver: Any claim that is arbitrated must be done so on an individual basis:
                                                                                                     “Notwithstanding anything else that may be in this arbitration provision or Agreement, no
                                                                                                     class action, private attorney general action or other representative action may be pursued
                                                                                                     in arbitration, nor may such action be pursued in court if any party has elected arbitration.”
                                                                                                     (Id.)

                                                                                                     Choice of Law: “This Agreement is governed by and interpreted in accordance with the
                                                                                                     laws applicable to national banks, and, where no such laws apply, by the laws of the State
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                     of Nevada, excluding the conflicts of law provisions thereof, regardless of your state of
                                                                                                     residence.” (Cardholder Agreement, at p. 4.)

                                                                                                     B.      After Nettles Fails to Make Credit Card Payments, Her Debt is Charged Off,
                                                                                                             Sold, and Assigned to Midland.

                                                                                                     Nettles continued to use her credit card, and her balance began to build. She made her last

                                                                                              payment on the card in January 2016. (Wiese Decl. ¶ 10; Account Statement, p. 4.) At that time,

                                                                                              she still had a balance of $340.97. (Id.) Over the next seven months, Nettles stopped making

                                                                                              payments entirely and her balance continued to grow. (Account Statement, pp. 5-10.) Doubtful

                                                                                              that it would ever receive payment, Credit One charged off Nettles’ $601.97 balance on July 17,

                                                                                              2016. (Wiese Decl. ¶ 10; Declaration of Sean Mulcahy (the “Mulcahy Decl.”) ¶ 8, Ex. 4.)

                                                                                                     Credit One then sold and assigned its “right, title, and interest in and to” to the Account to

                                                                                              MHC Receivables, LLC on July 31, 2016. (Wiese Decl. ¶ 6 and accompanying exhibit). MHC

                                                                                              Receivables later sold and assigned all of its “title and interest in and to” the Account to Sherman

                                                                                              Originator III LLC on August 15, 2016. (Id. at ¶ 7 and accompanying exhibit). And Sherman then

                                                                                              assigned “all right, title and interest in and to” the Account to Midland Funding on August 23,




                                                                                                                                               3
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.127 Filed 06/25/20 Page 8 of 16




                                                                                              2016. (Mulcahy Decl. ¶¶ 3-9 and accompanying exhibits). The Arbitration Clause survived each

                                                                                              assignment, as the Agreement was binding between Nettles and “Credit One Bank, N.A., its

                                                                                              successors or assigns.” (Cardholder Agreement at p. 2; see also Change in Terms at p. 9 (“[T]he

                                                                                              arbitration provision shall survive: . . . any transfer or assignment of your account . . .”).)

                                                                                                      C.      Midland Funding Sues Nettles in State Court to Collect the Debt And, After
                                                                                                              Nettles Acknowledges the Existence of the Arbitration Agreement, the Parties
                                                                                                              Enter Into a Consent Judgment.

                                                                                                      Nettles alleges that, after the Account was assigned to Midland Funding, the law firm of

                                                                                              Blatt, Hasenmiller, Leibsker & Moore LLC (“Blatt”) sued on Midland’s behalf to collect the

                                                                                              $601.97 balance on her Account. (Am. Compl. ¶ 19, ECF No. 1-2, PageID.28.) Nettles filed an
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Answer to the state court lawsuit, where she asserted as an affirmative defense, “There is in

                                                                                              existence an agreement to arbitrate.” (State Court Affirmative Defenses ¶ 2, Ex. 5.)

                                                                                                      The lawsuit was resolved when the parties entered into a Consent Judgment, which

                                                                                              required Nettles to pay $689.37 through monthly installments of $50.00. (Am. Compl. ¶¶ 21-26.)

                                                                                              Nettles states that the “Judgment did not include any statutory interest,” and that the “Judgment

                                                                                              did not provide for the addition of any additional interest.” (Id. ¶¶ 24-26.) Payments were

                                                                                              automatically withdrawn from Nettles’ bank account for three months, leaving her with a $539.37

                                                                                              balance due on the card. (Id. ¶¶ 28-31.) Blatt then stopped withdrawing payments “[f]or reasons

                                                                                              unknown to Plaintiff.” (Id. ¶ 32.)

                                                                                                      D.      A Garnishment Form and Letter Are Sent, Which, According to Nettles,
                                                                                                              Violate the FDCPA and Related State Law.

                                                                                                      Nettles alleges that, after Blatt stopped withdrawing payments, “Defendants” sent a state

                                                                                              court garnishment to her attorney, which stated that Midland “received judgment against [Nettles]

                                                                                              for: $776.77” and that “[t]he total amount of post judgment interest accrued to date is: $28.09.”

                                                                                              (Am. Compl. ¶¶ 38, 39; Garnishment, ECF No. 1-2, PageID.40.) In addition, in a separately-filed




                                                                                                                                                 4
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.128 Filed 06/25/20 Page 9 of 16




                                                                                              action in the United States District Court for the Northern District of Illinois, Nettles alleged that

                                                                                              MCM sent a letter (the “Letter”) representing that Nettles had a current balance of $643.59 when,

                                                                                              in reality, she only owed $539.37 on the debt. (Nettles v. Midland Funding LLC, Case No. 1:18-

                                                                                              cv-07766 (N.D. Ill.), Compl. ¶ 37-38, attached as Ex. 6.)

                                                                                                     E.      Nettles Sues the Midland Defendants in Illinois and in Michigan.

                                                                                                     In response, Nettles filed a putative class action Complaint in the Northern District of

                                                                                              Illinois alleging that the Midland Defendants’ Letter was sent in violation of the Fair Debt

                                                                                              Collection Practices Act because the Letter “seeks $104.22 . . . more than what [Nettles] owed” at

                                                                                              the time the Letter was sent. (N.D. Ill. Compl. ¶ 45.) The Midland Defendants filed a Motion to
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Compel Arbitration before the Northern District of Illinois on February 5, 2019. (N.D. Ill. Docket

                                                                                              No. 19, attached as Ex. 7.) That Court denied the Motion to Compel Arbitration on September 30,

                                                                                              2019. (N.D. Ill. Docket No. 45.) The Midland Defendants appealed that decision to the United

                                                                                              States Court of Appeals for the Seventh Circuit on November 21, 2019, and oral argument was

                                                                                              held on June 4, 2020.2 A decision has yet to issue, and the district court proceedings have been

                                                                                              stayed in the Northern District of Illinois pending the Seventh Circuit’s decision. (N.D. Ill. Docket

                                                                                              No. 52.)

                                                                                                     With the action in the Northern District of Illinois stayed and on appeal, Nettles filed a

                                                                                              separate action against the Midland Defendants in the Wayne County Circuit Court on December

                                                                                              4, 2019 that relates to the garnishment form. (Wayne County Docket, ECF No. 1-2, PageID.8.)

                                                                                              She amended her putative class action complaint on December 26, 2019 and served the Midland



                                                                                                     2
                                                                                                        On appeal, and for the first time, Plaintiff indicated her belief that she may lack Article
                                                                                              III standing under Seventh Circuit law. (See Appellee Brief at p. 20 (“Plaintiff possibly lacks
                                                                                              Article III standing as Midland’s conduct regarding the subject form letter seeking an improper
                                                                                              higher amount of money than what she owed under the Consent Judgment, at [sic] her receipt of
                                                                                              that letter did not technically ‘affect[] her in any way’”).)



                                                                                                                                                5
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.129 Filed 06/25/20 Page 10 of 16




                                                                                              Defendants on January 2, 2020. (Id.) The Midland Defendants removed the case to this Court on

                                                                                              January 22, 2020. (Notice of Removal, ECF No. 1.)

                                                                                                     Nettles’ Amended Complaint alleges that the Garnishment Form sent by “Defendants”

                                                                                              violates the FDCPA and related state law3 because the statements that Nettles owed $654.86 and

                                                                                              that the amount of post-judgment interest was $28.9 were “false.” (Am. Compl. ¶¶ 46-48, 62-64

                                                                                              ECF No. 1-2, PageID.31-33.) In addition, Nettles alleges that the Midland Defendants committed

                                                                                              “fraud on the court” by intentionally misrepresenting the amount owed by Nettles on the

                                                                                              garnishment form. (Id. ¶¶ 77-85.)

                                                                                                     Following a telephonic hearing with this Court, the parties agreed to proceed to mediation
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              to determine whether the matter could be resolved on an informal basis. (Stipulation and Order,

                                                                                              ECF No. 11.) The Court then entered an Order staying the case pending mediation. (Id.) The

                                                                                              Court’s Order provided that, by engaging in mediation, “Defendants are not acting inconsistent

                                                                                              with or waiving any alleged right to compel arbitration,” and that “Defendants shall retain the same

                                                                                              procedural posture as if they had filed a motion to compel arbitration on the date this stipulation

                                                                                              was submitted to the Court, in the event that the mediation proves unsuccessful.” (Id. at

                                                                                              PageID.116.) The mediation proved unsuccessful, and Midland now moves to exercise its right to

                                                                                              compel arbitration in this Court.

                                                                                              III.   Argument

                                                                                                     Nettles’ Cardholder Agreement is “governed by, and enforceable under, the Federal

                                                                                              Arbitration Act (the ‘FAA’), 9 U.S.C. § 1 et seq., and (to the extent State law is applicable), the

                                                                                              State law governing this Agreement.” (Change in Terms, pp. 5-6.)



                                                                                                     3
                                                                                                      The Michigan Regulation of Collection Practices Act (“MRCPA”), Mich. Comp. Laws §
                                                                                              445.252 (Am. Compl. ¶ 65), and the Michigan Occupational Code, Mich. Comp. Laws § 339.915
                                                                                              (Am. Compl. ¶ 66).



                                                                                                                                               6
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.130 Filed 06/25/20 Page 11 of 16




                                                                                                      “The Federal Arbitration Act reflects the basic principles that ‘arbitration is a matter of

                                                                                              contract’ and that contracts must be enforced ‘according to their terms.’” Blanton v. Domino’s

                                                                                              Pizza Franchising LLC, __ F.3d __, 2020 U.S. App. LEXIS 18975, at *3-4 (6th Cir. June 17, 2020)

                                                                                              (quoting Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 67 (2010)). It was enacted in response

                                                                                              to “judicial hostility to arbitration agreements” and codifies a “‘liberal federal policy favoring

                                                                                              arbitration.’” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (quoting Moses H.

                                                                                              Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).

                                                                                                      Consistent with this strong federal policy in favor of arbitration, “as a matter of federal

                                                                                              law, any doubts concerning the scope of arbitrable issues should be resolved in favor of
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              arbitration.” Moses H. Cone, 460 U.S. at 24-25. Also consistent with this policy, “where the

                                                                                              contract contains an arbitration clause, there is a presumption of arbitrability in the sense that ‘[an]

                                                                                              order to arbitrate the particular grievance should not be denied unless it can be said with positive

                                                                                              assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted

                                                                                              dispute.’” AT&T Techs. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986) (citation omitted).

                                                                                              “Doubts should be resolved in favor of coverage,” and this presumption in favor of arbitrability

                                                                                              “is particularly applicable where,” as here, “the clause is . . . broad . . .” Id.

                                                                                                      Viewed with this presumption of arbitrability in mind, the Sixth Circuit applies a four-

                                                                                              prong test to determine whether a motion to compel arbitration should be granted. “[F]irst, it must

                                                                                              determine whether the parties agreed to arbitrate; second, it must determine the scope of that

                                                                                              agreement; third, if federal statutory claims are asserted, it must consider whether Congress

                                                                                              intended those claims to be nonarbitrable; and fourth, if the court concludes that some, but not all,

                                                                                              of the claims in the action are subject to arbitration, it must determine whether to stay the remainder




                                                                                                                                                  7
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.131 Filed 06/25/20 Page 12 of 16




                                                                                              of the proceedings pending arbitration.” Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000).

                                                                                              Each factor has been met here.

                                                                                                     A.      As Nettles Herself Has Admitted, the Parties Agreed to Arbitrate.

                                                                                                     As to the first prong, a valid arbitration agreement exists between Nettles and the Midland

                                                                                              Defendants. Plaintiff herself said so when, in response to Midland’s state court lawsuit, she raised

                                                                                              the affirmative defense that “There is in existence an agreement to arbitrate.” (Ex. 5.)

                                                                                                     And for good reason. As explained above, after Nettles signed up for a credit card with

                                                                                              Credit One Bank, she received a Card Agreement informing her that, “[b]y requesting and

                                                                                              receiving, signing or using your Card,” she became bound by its terms.4 (Cardholder Agreement,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              p. 2.) Nettles used the card on numerous occasions, binding herself to its terms. (Wiese Decl. ¶

                                                                                              10; see also Account Statement, Ex. 3.)

                                                                                                     Those terms gave Credit One the option to “require that any controversy or dispute between

                                                                                              you and us . . . be submitted to mandatory, binding arbitration.” (Change in Terms, at pp. 5-6.)

                                                                                              And when the rights to Plaintiff’s Account were validly assigned to Midland (Wiese Decl. ¶¶ 6-7;

                                                                                              Mulcahy Decl. ¶¶ 3-9), Midland obtained that same option to “require that any controversy or

                                                                                              dispute between you and us . . . be submitted to mandatory, binding arbitration.” (See Cardholder

                                                                                              Agreement at p. 2 (explaining that the Agreement binds Nettles and “Credit One Bank, N.A., its




                                                                                                     4
                                                                                                        This clause is valid under Nevada law, which applies to the Cardholder Agreement. See
                                                                                              Blanton, 2020 U.S. App. LEXIS 18975, at *4 (“Usually, courts look to state law to interpret
                                                                                              arbitration agreements.”); Nev. Rev. Stat. Ann. § 97A.140(2) (“An issuer shall provide the
                                                                                              cardholder with the terms and conditions that govern the use of the credit card, in writing, before
                                                                                              or at the time of the receipt of the credit card. A cardholder shall be deemed to have accepted the
                                                                                              written terms and conditions provided by the issuer upon subsequent actual use of the credit
                                                                                              card.”); Charles v. Discover Bank, No. A-15-725706-A, 2016 Nev. Dist. LEXIS 1450 (8th Dist.
                                                                                              JD 2016) (holding that the cardmember agreement became valid when the cardholder used the
                                                                                              account and made payments on the account).



                                                                                                                                               8
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.132 Filed 06/25/20 Page 13 of 16




                                                                                              successors or assigns”); Change in Terms, p. 9 (“[T]he arbitration provision shall survive: . . . any

                                                                                              transfer or assignment of your account . . .”).)

                                                                                                     B.      Nettles’ Claims Fall Within the Scope of the Arbitration Agreement.

                                                                                                     The next question, then, is whether Nettles’ FDCPA, MOC, MRCPA, and fraud on the

                                                                                              court claims fall within the scope of the Arbitration Clause that Nettles is bound by. Stout, 228

                                                                                              F.3d at 714. The answer is yes.

                                                                                                     The Arbitration Clause is broadly drafted to include: All “documents or communications

                                                                                              relating to [the] account”; All “collection matters relating to [the] account”; “any other matters

                                                                                              relating to [the] account . . . or the resulting relationships between” Nettles and the Midland
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Defendants; and “Claims based on . . . any contract, statute,” or “theory of law.” (Change in

                                                                                              Terms, p. 6.) Nettles’ Complaint in this case checks each of those boxes. Each of her claims arise

                                                                                              from the Garnishment Form sent by Midland which, Plaintiff contends, contained knowingly false

                                                                                              information. (See Am. Compl. ¶¶ 46-48 (FDCPA claim based on “false” information “in the

                                                                                              garnishment”); Id. at ¶¶ 62-65, 67 (MRCPA claim based on “false” information “in the

                                                                                              garnishment”); Id. at ¶¶ 62-64, 66 (MOC claim based on “inaccurate, misleading, untrue, or

                                                                                              deceptive statement” in Garnishment Form); Id. at ¶¶ 79-81 (fraud on the court claim based on

                                                                                              “intentionally . . . false representations [] on the statement in the garnishment”).)

                                                                                                     The Garnishment Form that this case is based on was sent to collect debt that was owed to

                                                                                              Midland under the Consent Judgment entered into between the parties before Michigan’s 17th

                                                                                              District Court. And the Consent Judgment was agreed on as a mechanism for Nettles to pay debt

                                                                                              that she owed on her Credit Card Account in monthly installments. Thus, it necessarily follows

                                                                                              that Midland’s attempt to collect debt that Nettles accrued on her Credit Card Account through

                                                                                              sending the Garnishment Form was an attempt to collect payments owed on that Credit Card




                                                                                                                                                 9
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.133 Filed 06/25/20 Page 14 of 16




                                                                                              Account. In other words, it was a “collection matter[] relating to [the] account” or “any other

                                                                                              matter[] relating to [the] account . . . or the resulting relationships between” Nettles and Midland.

                                                                                              (Change in Terms, at p. 6.) Moreover, Nettles’ statutory and common law claims also qualify as

                                                                                              claims based on “any theory of law” or “any contract. . . .” (Id.)

                                                                                                      Because Nettles’ claims fall within the scope of the broadly drafted arbitration clause, this

                                                                                              Court should enforce the parties’ intent and require the claims to be arbitrated.5 See Henry Schein,

                                                                                              Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019) (“[C]ourts must enforce arbitration

                                                                                              contracts according to their terms.”); Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416 (2019)

                                                                                              (“Parties may generally shape [arbitration] agreements to their liking . . . Whatever they settle on,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              the task for courts and arbitrators at bottom remains the same: to give effect to the intent of the

                                                                                              parties.”).

                                                                                                      C.     Congress Intended FDCPA Claims to be Arbitrable.

                                                                                                      Third, this Court must look to whether Congress intended for the “federal statutory claims

                                                                                              . . . asserted . . . to be nonarbitrable.” Stout, 228 F.3d at 714. “The burden is on the party opposing

                                                                                              arbitration . . . to show that Congress intended to preclude a waiver of judicial remedies for the

                                                                                              statutory rights at issue.” Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 227 (1987).

                                                                                              Plaintiff cannot meet this burden. As numerous courts have recognized, “Congress did not intend

                                                                                              FDCPA claims to be non-arbitrable. Courts routinely permit arbitration of such claims.” Hodson




                                                                                                      5
                                                                                                        And even if there were any doubt as to whether Nettles’ claims fall within the scope of
                                                                                              the broadly-drafted Arbitration Clause, that doubt must be resolved in favor of arbitration. Moses
                                                                                              H. Cone, 460 U.S. at 24-25 (“[A]ny doubts concerning the scope of arbitrable issues should be
                                                                                              resolved in favor of arbitration . . .”); Lamps Plus, 139 S. Ct. at 1418 (“[W]e have repeatedly held
                                                                                              that ambiguities about the scope of an arbitration agreement must be resolved in favor of
                                                                                              arbitration.”); Simon v. Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005) (“When faced with a broad
                                                                                              arbitration clause, such as one covering any dispute arising out of an agreement, a court should
                                                                                              follow the presumption of arbitration and resolve doubts in favor of arbitration.”).



                                                                                                                                                10
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.134 Filed 06/25/20 Page 15 of 16




                                                                                              v. Javitch, Block, & Rathbone, LLP, 531 F. Supp. 2d 827, 831 (S.D. Ohio 2008); see also, e.g.,

                                                                                              Garcia v. Weltman, Weinberg & Reis Co., No. 2:13-cv-14362, 2014 U.S. Dist. LEXIS 59825, at

                                                                                              *10 (E.D. Mich. Apr. 30, 2014) (“Congress did not intend for FDCPA claims to be

                                                                                              nonarbitrable.”).

                                                                                                     D.      This Case Should be Stayed While Arbitration Proceeds on an Individual
                                                                                                             Basis.

                                                                                                     Finally, “if the court concludes that some, but not all, of the claims in the action are subject

                                                                                              to arbitration, it must determine whether to stay the remainder of the proceedings pending

                                                                                              arbitration.” Stout, 228 F.3d at 714. Generally, “[t]he weight of authority clearly supports

                                                                                              dismissal of the case when all of the issues raised in the district court must be submitted to
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              arbitration.” Green v. Ameritech Corp., 200 F.3d 967, 973 (6th Cir. 2000) (citation omitted). The

                                                                                              Midland Defendants recognize, however, that if Nettles requests a stay, dismissal may not be the

                                                                                              proper remedy. Hilton v. Midland Funding, LLC, 687 F. App’x 515, 518 (6th Cir. 2017) (citing 9

                                                                                              U.S.C. § 3.)

                                                                                              IV.    Conclusion

                                                                                                     For the reasons stated above, the Midland Defendants respectfully request that this Court

                                                                                              grant Midland’s Motion to Compel Arbitration, and either stay or dismiss this case.


                                                                                              Dated: June 25, 2020                        By: /s/ Theodore W. Seitz
                                                                                                                                              Theodore W. Seitz (P60320)
                                                                                                                                              Kyle M. Asher (P80359)
                                                                                                                                              DYKEMA GOSSETT PLLC
                                                                                                                                              Capitol View Bldg.
                                                                                                                                              201 Townsend Street, Suite 900
                                                                                                                                              Lansing, Michigan 48933
                                                                                                                                              TSeitz@dykema.com
                                                                                                                                              KAsher@dykema.com
                                                                                                                                              Attorneys for Defendants




                                                                                                                                               11
                                                                                              Case 2:20-cv-10158-TGB-MJH ECF No. 13, PageID.135 Filed 06/25/20 Page 16 of 16




                                                                                                                                             CERTIFICATE OF SERVICE

                                                                                                        I hereby certify that on June 25, 2020, I electronically filed the foregoing with the Clerk of

                                                                                              the Court using the electronic filing system, which will send notification of such filing to all counsel

                                                                                              of record at their respective addresses as disclosed on the pleadings.



                                                                                                                                                             By: /s/ Theodore W. Seitz
                                                                                                                                                                 Theodore W. Seitz (P60320)
                                                                                                                                                                 Attorney for Defendants
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Nettles (E.D. Mich.) - Motion to Compel Arbitration 4852-0146-6804 v.3.docx




                                                                                                                                                                   12
